Case 2:20-cv-09698-SB-AFM Document 7 Filed 02/05/21 Page 1 of 2 Page ID #:99



 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10    JORGE ENRIQUE HERNANDEZ,                Case No. 2:20-cv-09698-SB (AFM)
11                      Petitioner,
                                              ORDER ACCEPTING FINDINGS
12          v.
                                              AND RECOMMENDATIONS OF
13    ATTORNEY GENERAL OF THE                 UNITED STATES MAGISTRATE
      STATE OF CALIFORNIA,                    JUDGE
14

15                      Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
20   has passed and Objections have not been received. The Court accepts the findings
21   and recommendations of the Magistrate Judge.
22

23

24

25
           ///
26
           ///
27
           ///
28
Case 2:20-cv-09698-SB-AFM Document 7 Filed 02/05/21 Page 2 of 2 Page ID #:100



  1        IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
  2   Petition for Writ of Habeas Corpus; and (2) dismissing the action for lack of
  3   jurisdiction.
      Dated: February 5, 2021
  4

  5

  6                                              Stanley Blumenfeld, Jr.
                                                United States District Judge
  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
